The Vice Chancellor.
The clause erased from the decree before signature by the Vice Chancellor, should not have been stricken out. The 135 rule directs how mortgage decrees should be drawn, and seems to contemplate the insertion of a clause like the one erased. If there was nothing more, this application before sale to restore this clause, would have been granted. I am of the opinion that, notwithstanding the erasure of this clause, the master would still have had power to sell in parcels, exercising a reasonable discretion.
It appears he was applied to so to.sell, and that he refused, but upon what grounds he refused, does not so distinctly appear. The affidavits produced before him are, however, before the court, as are several others bearing upon the question.
It would seem to meet the merits of the case, then, *220to look at the facts as présented by these several affidavits, and see whether, under the circumstances of the case, a sale should have been made in whole or in parcels.
It appears by the affidavits produced on the part of the complainant, that a contract was made by Plumb with the complainant, for the sale of the premises, with the approbation and consent of Seymour; and that the complainant was to use this mortgage for the purpose of procuring a legal title. He did so . use it, and Seymour resisted. There were likewise large judgments against Seymour, which were not in a situation to be used to obtain a present title, though they were liens' upon the land. If the defendant should have succeeded in his application before the master, or shall succeed here, the consequence will be, that the contract between Plumb and the complainant, made with the approbation of Seymour, will be broken up, and Plumb may fail to realize the contracted price for the land. Seymour wiUjemain in possession until evicted by the judgments. This will be in violation of an arrangement made to benefit him, and I cannot think it equitable. I cannot but notice it, too, as a singular circumstance, that Seymour could procure a bidder for part of the mortgaged premises, to the full amount of the mortgage, while he did not procure such bidder for the whole premises.
I am inclined, to think that the master decided right in determining to sell the whole premises, as the proper mode to carry out an agreement made before the commencement of this suit.
I have looked over the papers with great care, and I come to the conclusion, under all the circumstances *221of this case, that the equities of the parties do not demand that the sale should be set aside.
The motion is therefore denied, with costs to be taxed.